 



Exhibit 10.9

USA MOBILITY, INC.

USA MOBILITY, INC. EQUITY INCENTIVE PLAN

          USA MOBILITY, INC., a Delaware corporation (the “Corporation”), sets
forth herein the terms of the USA Mobility, Inc. Equity Incentive Plan (the
“Plan”), as follows:

          1. PURPOSE

          The Plan is intended to advance the interests of the Corporation by
providing eligible employees (“Employees”) and outside directors (“Eligible
Directors”) of the Corporation, and its subsidiaries an opportunity to acquire
or increase their proprietary interest in the Corporation, which thereby will
create a stronger incentive to expend maximum effort for the growth and success
of the Corporation and its subsidiaries. Options granted under the Plan (the
“Options”) to employees may be nonqualified stock options (“NQSOs”) or may be
“incentive stock options” (“ISOs”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), or the
corresponding provision of any subsequently enacted tax statute. Options granted
to Eligible Directors must be NQSOs. Grants of Options, shares of restricted
stock (“Restricted Stock”) and restricted units (“Restricted Units”) shall be
referred to as “Awards” under the Plan.

          2. ADMINISTRATION

          2.1. COMMITTEE

          The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Corporation (the “Board”). The
Board may remove members, add members, and fill vacancies on the Committee from
time to time, all in accordance with the Certificate of Incorporation and Bylaws
of the Corporation, as amended from time to time, and applicable law. The Board
may also act under the Plan as though it were the Committee.

          2.2. ACTION BY COMMITTEE

          The Committee shall have such powers and authorities related to the
administration of the Plan as are consistent with the Certificate of
Incorporation and Bylaws of the Corporation, as amended from time to time, and
applicable law. The Committee shall have the full power and authority to take
all actions and to make all determinations required or permitted under the Plan
with respect to any Award granted hereunder. The Committee shall have the full
power and authority to take all other actions and determination not inconsistent
with the specific terms and provisions of the Plan that the Committee deems to
be necessary or appropriate to the administration of the Plan. The Committee’s
powers shall include, but not be limited to, the power to amend, waive, or
extend any provision or limitation of any Award. All such actions and
determinations shall be by the affirmative vote of a majority of the members of
the Committee present at a meeting or by unanimous consent of the Committee
executed in writing in accordance with the Certificate of Incorporation and
Bylaws of the Corporation, as amended from time to time, and applicable law. The
interpretation and construction by the Committee of any provision of the Plan or
any Award granted hereunder shall be final and

 



--------------------------------------------------------------------------------



 



conclusive. Notwithstanding the foregoing, only the Board shall have the
authority to select Eligible Directors to receive Awards and determine the
amount, price and timing of Awards granted to Eligible Directors. Any references
to the Committee shall be deemed to be references to the Board with respect to
grants of Awards to Eligible Directors. The terms and conditions of each grant
of Options, Restricted Stock and Restricted Units shall be reflected in written
agreements (each, an “Award Agreement”).

          2.3. NO LIABILITY

          No member of the Board or of the Committee shall be liable for any
action or determination made, or any failure to take or make an action or
determination, in good faith with respect to the Plan.

          2.4. APPLICABILITY OF RULE 16b-3

          Those provisions of the Plan that make express reference to Rule 16b-3
shall apply only to persons who are required to file reports under Section 16(a)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

          3. STOCK AND OTHER RIGHTS

          The stock that may be issued pursuant to Awards shall be shares of
common stock, par value $0.0001, of the Corporation (the “Stock”). The number of
shares of Stock that may be issued under the Plan shall not exceed 7% of the
issued and outstanding shares of Stock as of the “Effective Time” (as defined
under the Agreement and Plan of Merger by and among Wizards-Patriots Holdings,
Inc., Wizards Acquiring Subs, Inc., Metrocall Holdings, Inc., Patriots Acquiring
Sub, Inc. and Arch Wireless , Inc., dated as of March 29, 2004. as amended (the
“Merger Agreement”)), which number of shares is subject to adjustment as
provided in Section 12. If any Award expires, terminates or is terminated for
any reason prior to exercise in full or prior to the lapse of any applicable
restrictions, the shares of Stock that were subject to the unexercised portion
or of such Option or the forfeited Restricted Stock or Restricted Units shall be
available immediately for future grants of Options, Restricted Stock or
Restricted Units under the Plan (but will be counted against that calendar
year’s limit for a given individual).

          The maximum number of shares that may be granted under Options,
Restricted Stock or Restricted Units for a single individual in a calendar year
may not exceed 100% of the number of shares of Stock set forth in this
Section 3. The aggregate number of shares of Stock that may be issued under ISOs
may not exceed 100% of the number of shares of Stock set forth in this
Section 3, and their authorization for use with ISOs does not prevent their use
instead with NQSOs.

          4. ELIGIBILITY

          Awards may be granted under the Plan to any Employee or Eligible
Director of the Corporation or any subsidiary (including any such employee who
is an officer or director of the Corporation or any subsidiary) and as the
Committee shall determine and designate from time to time prior to expiration or
termination of the Plan. (Individuals who have been granted

-2-



--------------------------------------------------------------------------------



 



Awards are referred to as “Grantees”). An individual may hold more than one
Award, subject to such restrictions as are provided herein.

          The Committee may also grant Awards in substitution for options or
other equity interests held by individuals who become employees or directors of
the Corporation or of a subsidiary as a result of the Corporation acquiring or
merging with the individual’s employer or acquiring its assets or to persons who
were employees or directors of the previous employer and received an option in
that capacity even if they do not become employees or directors of the
Corporation or a subsidiary. In addition, the Committee may provide for the
Plan’s assumption of awards granted outside the Plan to persons who would have
been eligible under the terms of the Plan to receive a grant. If necessary to
conform the Awards to the interests for which they are substitutes, the
Committee may grant substitute Awards under terms and conditions that vary from
those the Plan otherwise requires.

          5. EFFECTIVE DATE AND TERM

          5.1. EFFECTIVE DATE

          The Plan shall become effective as of November 15, 2004 (the
“Effective Date”).

          5.2. TERM

          The Plan shall terminate ten years after the Effective Date unless
previously terminated under Section 11.

          6. TERMS AND CONDITIONS OF STOCK OPTIONS

          6.1. GRANT OF OPTIONS

          Subject to the terms and conditions of the Plan, the Committee may, at
any time and from time to time prior to the termination of the Plan, grant to
such eligible persons as the Committee may determine, Options to purchase such
number of shares of Stock on such terms and conditions as the Committee may
determine, including any terms or conditions that may be necessary to qualify
such Options as ISOs under Code Section 422. The date as of which the Committee
approves the grant of an Option shall be considered the date on which such
Option is granted. Neither the Grantee nor any person entitled to exercise any
rights hereunder shall have any of the rights of a stockholder with respect to
the shares of Stock subject to an Option except to the extent that the
certificates for such shares have been issued upon the exercise of the Option.

          6.2. LIMITATION ON INCENTIVE STOCK OPTIONS

          An Option granted to an employee shall constitute an ISO only to the
extent that the aggregate fair market value (determined at the time the Option
is granted) of the Stock with respect to which ISOs are exercisable for the
first time by the Grantee during any calendar year (under the Plan and all other
plans of the Corporation and its parent and subsidiary corporations, within the
meaning of the Code Section 422(d)), does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which such
Options were granted.

-3-



--------------------------------------------------------------------------------



 



          6.3. AWARD AGREEMENTS

          All Options granted to Grantees pursuant to the Plan shall be
evidenced by an Award Agreement. Award Agreements may be amended by the
Committee from time to time and need not contain uniform provisions.

          6.4. OPTION PRICE

          The purchase price of each share of Stock subject to an Option issued
under Section 6 shall be fixed by the Committee. In the case of an Option not
intended to constitute an ISO, the option price shall be not less than the par
value of the Stock covered by the Option. In the case of an Option that is
intended to be an ISO, the option price shall be not less than 100% of the Fair
Market Value (as defined below) of a share of Stock covered by the Option on the
date the Option is granted; provided, however, that in the event the employee
would otherwise be ineligible to receive an Incentive Stock Option by reason of
the provisions of Code Sections 422(b)(6) and 424(d) (relating to
more-than-10%-stock-owners), the option price of an Option that is intended to
be an Incentive Stock Option shall be not less than 110% of the Fair Market
Value of a share of Stock covered by the Option at the time such Option is
granted.

          Fair Market Value of Stock for purposes of this Plan shall mean, in
the event that the Stock is listed on an established national or regional stock
exchange, is admitted to quotation on the National Association of Security
Dealers Automated Quotation System, or is publicly traded on an established
securities market, the closing price of the Stock on such exchange or system or
in such market (the highest such closing price if there is more than one such
exchange or market on the date the Option is granted) or, if there is no such
closing price, then the mean between the highest bid and lowest asked price or
between the high and low prices on such date, or, if no sale of stock has been
made on such day, on the preceding day on which any such sale shall have been
made. In the event that the Shares of Stock are not listed, quoted or publicly
traded or even if listed, quoted or publicly traded, the price cannot be
determined, “Fair Market Value” shall be determined by the Board, in its sole
discretion.

          6.5. TERM

          Each Option granted to an Grantee under the Plan shall terminate and
all rights to purchase Stock thereunder shall cease upon the expiration of ten
years from the date such Option is granted, or on such prior date as may be
fixed by the Committee and stated in the option agreement relating to such
Option; provided, however, that in the event the employee would otherwise be
ineligible to receive an Incentive Stock Option by reason of the provisions of
Code Sections 422(b)(6) and 424(d) (relating to more-than-10%-stock-owners), an
Option granted to such employee that is intended to be an Incentive Stock Option
shall in no event be exercisable after the expiration of five years from the
date it is granted.

          6.6. EXERCISE BY GRANTEE

          Only the Grantee receiving an Option (or, in the event of the
Grantee’s legal incapacity or incompetency, the employee’s guardian or legal
representative, and in the case of the Grantee’s death, the employee’s estate)
may exercise the Option.

-4-



--------------------------------------------------------------------------------



 



          6.7. OPTION PERIOD AND LIMITATIONS ON EXERCISE

          Each Option granted under the Plan to a Grantee shall be exercisable
in whole or in part at any time and from time to time over a period commencing
on or after the date of grant of the Option and ending upon expiration or
termination of the Option, as the Committee shall determine and set forth in an
Award Agreement. Without limiting the foregoing, the Committee, subject to the
terms and conditions of the Plan, may in its sole discretion provide that the
Option granted to a Grantee may not be exercised in whole or in part for any
period or periods of time during which such Option is outstanding as the
Committee shall determine and set forth in the Award Agreement. Any such
limitation on the exercise of an Option may be rescinded, modified or waived by
the Committee, in its sole discretion, at any time and from time to time after
the date of grant of such Option.

          6.8. METHOD OF EXERCISE

          An Option that is exercisable by a Grantee hereunder may be exercised
by delivery to the Corporation on any business day, at its principal office
addressed to the attention of the Corporate Secretary, of written notice of
exercise. Such notice shall specify the number of shares for which the Option is
being exercised and shall be accompanied by payment in full of the option price
of the shares for which the Option is being exercised, unless otherwise
determined by the Committee, in its sole discretion.

          Payment of the option price for the shares of Stock purchased pursuant
to the exercise of an Option shall be made, as determined by the Committee and
set forth in the Award Agreement, as follows:

          (a) in cash or by certified check payable to the order of the
Corporation; or

          (b) such other method as determined by the Committee, in its sole
discretion.

          Notwithstanding the preceding, the Committee may, in its discretion,
impose and set forth in the Award Agreement such limitations or prohibitions on
the methods of exercise as the Committee deems appropriate. Promptly after the
exercise of an Option and the payment in full of the option price of the shares
of Stock covered thereby, the individual exercising the Option shall be entitled
to the issuance of a Stock certificate or certificates evidencing such
individual’s ownership of such shares. An individual holding or exercising an
Option shall have none of the rights of a stockholder until the shares of Stock
covered thereby are fully paid and issued to such individual and, except as
provided in Section 12, no adjustment shall be made for dividends or other
rights for which the record date is prior to the date of such issuance.

          6.9. WITHHOLDING

          The Corporation shall have the right to withhold, or require an
individual exercising an Option to remit to the Corporation, an amount
sufficient to satisfy any applicable federal, state or local withholding tax
requirements imposed with respect to the exercise of Options. To the extent
permissible under applicable tax, securities and other laws, the option
agreement may permit satisfaction of a tax withholding requirement by
withholding shares of Stock issued as a result of the exercise of an Option.

-5-



--------------------------------------------------------------------------------



 



          6.10. TRANSFERABILITY OF OPTIONS

          No Option shall be assignable or transferable by the Grantee to whom
it is granted, other than by will or the laws of descent and distribution.

          7. TERMS AND CONDITIONS OF RESTRICTED STOCK

          7.1. GRANT OF RESTRICTED STOCK. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Stock to eligible persons as the Committee may determine in such amounts as the
Committee shall determine.

          7.2. AWARD AGREEMENT. Each Award applicable to Restricted Stock shall
be evidenced by an Award Agreement that shall specify the restrictions,
including restrictions creating a substantial risk of forfeiture (the “Period of
Restriction”), the number of shares of Stock applicable to the Restricted Stock
granted, and such other provisions as the Committee shall determine.
Restrictions on Restricted Stock shall lapse at such time(s) and in such manner
and subject to such conditions as the Committee shall in each instance
determine, which need not be the same for each Award or for each Grantee.

          7.3. TRANSFERABILITY. Except as provided in this Section 7, the
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the applicable Award
Agreement, or upon earlier satisfaction of any other conditions, as specified by
the Committee in its sole discretion and set forth in the Award Agreement. All
rights with respect to the Restricted Stock granted to a Grantee under the Plan
shall be available during his or her lifetime only to such Grantee, or in the
event of the Grantee’s legal incapacity, to the Grantee’s legal guardian or
representative.

          7.4. OTHER RESTRICTIONS. The Administrator shall impose such other
conditions and/or restrictions on any Restricted Stock granted pursuant to the
Plan as it may deem advisable and as set forth in an Award Agreement including,
without limitation, a requirement that Grantees pay a stipulated purchase price
for each share of stock of Restricted Stock, time-based vesting, performance
target vesting, if applicable, and/or restrictions under applicable Federal,
state or local securities laws.

          7.5. CERTIFICATES. The Corporation or its designee shall retain the
certificates representing shares of Restricted Stock in the Corporation’s
possession until such time as all conditions and/or restrictions applicable to
such shares of Restricted Stock have been satisfied.

          7.6. LAST DAY OF PERIOD OF RESTRICTION. Except as otherwise provided
in this Section 7, shares of Restricted Stock covered by each Restricted Stock
grant made under the Plan shall become freely transferable by the Grantee after
the last day of the applicable Period of Restriction.

-6-



--------------------------------------------------------------------------------



 



          7.7. VOTING RIGHTS. During the Period of Restriction, Grantees holding
shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those shares.

          7.8. DIVIDENDS AND OTHER DISTRIBUTIONS. During the Period of
Restriction, Grantees holding shares of Restricted Stock granted hereunder may
be credited with regular cash dividends, if any, paid with respect to the
underlying shares while they are so held. The Committee may apply any
restrictions to the dividends that the Committee deems appropriate.

          7.9. TERMINATION OF EMPLOYMENT OR RELATIONSHIP WITH THE CORPORATION.
Each Award Agreement shall set forth provisions relating to the treatment of
Restricted Stock following termination of a Grantee’s employment or relationship
with the Corporation.

          8. TERMS AND CONDITIONS OF RESTRICTED UNITS

          8.1. GRANT OF RESTRICTED UNITS. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Units to Grantees in such amounts as the Committee shall determine.

          8.2. AWARD AGREEMENT. Each Award applicable to Restricted Units shall
be evidenced by an Award Agreement that shall specify the restrictions,
including restrictions creating a substantial risk of forfeiture, the Period(s)
of Restriction, the number of Restricted Units, and such other provisions as the
Committee shall determine. Restrictions on Restricted Units shall lapse or the
Restricted Units shall vest at such time(s) and in such manner and subject to
such conditions as the Committee shall in each instance determine, which need
not be the same for each Award or for each Grantee.

          8.3. TRANSFERABILITY. Except as provided in this Section 8, the
Restricted Units granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the applicable Award
Agreement, or upon earlier satisfaction of any other conditions, as specified by
the Committee in its sole discretion and set forth in the Award Agreement. All
rights with respect to the Restricted Units granted to a Grantee under the Plan
shall be available during his or her lifetime only to such Grantee, or in the
event of the Grantee’s legal incapacity, to the Grantee’s legal guardian or
representative.

          8.4. OTHER RESTRICTIONS. The Committee shall impose such other
conditions and/or restrictions on any Restricted Units granted pursuant to the
Plan as it may deem advisable and as set forth in an Award Agreement including,
without limitation, a requirement that Grantees pay a stipulated purchase price
for each Restricted Unit, time-based restrictions on vesting following the
attainment of a performance target, if applicable, and/or restrictions under
applicable Federal, state or local securities laws.

          8.5. RIGHTS AS A SHAREHOLDER. Except as otherwise provided by an Award
Agreement or as otherwise determined by the Committee, until the Restricted
Units have

-7-



--------------------------------------------------------------------------------



 



vested (the Period of Restriction has lapsed), the Grantee shall have no rights
as a shareholder of the Corporation (including, but not limited to, voting or
dividend rights).

          8.6. LAST DAY OF PERIOD OF RESTRICTION. Except as otherwise provided
in this Section 8, as otherwise provided by an Award Agreement or as otherwise
determined by the Committee, Shares covered by each Restricted Unit grant made
under the Plan shall become freely transferable by the Grantee after the last
day of the applicable Period of Restriction.

          8.7. TERMINATION OF EMPLOYMENT OR RELATIONSHIP WITH THE CORPORATION.
Each Award Agreement shall set forth provisions relating to the treatment of
Restricted Units following termination of a Grantee’s employment or relationship
with the Corporation the extent to which the Grantee shall have the right to
receive unvested Restricted Units following termination of the Grantee’s
employment or relationship with the Corporation. Such provisions shall be
determined in the sole discretion of the Administrator, shall be included in the
Award Agreement entered into with each Grantee, need not be uniform among all
Restricted Units issued pursuant to the Plan, and may reflect distinctions based
on the reasons for termination of employment or relationship with the
Corporation.

          8.8. SETTLEMENT IN CASH. At the sole discretion of the Committee, in
lieu of issuing shares to Grantees for vested Restricted Units, the Grantee may
receive a cash payment or a combination of Shares and cash for Restricted Units.
Any cash payment shall reflect the Fair Market Value (as defined in Section 6.4
hereof) of the Shares settled in cash.

          9. USE OF PROCEEDS

          The proceeds received by the Corporation from the sale of Stock
pursuant to Awards shall constitute general funds of the Corporation.

          10. REQUIREMENTS OF LAW

          10.1. GENERAL

          The Corporation shall not be required to sell or issue any shares of
Stock under any Award if the sale or issuance of such shares would constitute a
violation by the individual exercising or holding the Award or by the
Corporation of any provision of any law or regulation of any governmental
authority, including, without limitation, any federal or state securities laws
or regulations or the Corporation’s Certificate of Incorporation, as amended
from time to time. If at any time the Corporation shall determine, in its
discretion, that the listing, registration or qualification of any shares
subject to the Award upon any securities exchange or under any state or federal
law, or the consent of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the issuance or purchase of shares,
the Award may not be exercised in whole or in part and the Award may not be
transferred unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Corporation, and any delay caused thereby shall in no way
affect the date of termination of the Award. Specifically in connection with the
Securities Act of 1933, as amended (the “Securities Act”), upon exercise of any
Award, unless a registration statement under the Securities Act is in effect
with respect to the shares of Stock covered by such Award,

-8-



--------------------------------------------------------------------------------



 



the Corporation shall not be required to sell or issue such shares unless the
Corporation has received evidence satisfactory to the Corporation that the
Grantee may acquire such shares pursuant to an exemption from registration under
the Securities Act. Any determination by the Committee shall be final and
conclusive. The Corporation may, but shall in no event be obligated to, register
any securities covered hereby pursuant to the Securities Act. The Corporation
shall not be obligated to take any affirmative action in order to cause the
issuance of shares pursuant to Awards to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable or shares of Stock under an
Award shall not be issuable unless and until the shares of Stock covered by such
Award are registered or are subject to an available exemption from registration,
the exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.

          10.2. RULE 16b-3

          The Plan is intended to qualify for the exemption provided by
Rule 16b-3 under the Exchange Act. To the extent any provision of the Plan or
action by the Committee does not comply with the requirements of Rule 16b-3, it
shall be deemed inoperative, to the extent permitted by law and deemed advisable
by the Committee, and shall not affect the validity of the Plan. In the event
Rule 16b-3 is revised or replaced, the Board may exercise discretion to modify
the Plan in any respect necessary to satisfy the requirements of the revised
exemption or its replacement.

          11. AMENDMENT AND TERMINATION

          The Committee may, with prospective or retroactive effect, amend,
suspend or terminate the Plan or any Award hereunder (or any portion thereof) at
any time and for any reason; provided, however, that no amendment or other
action that requires stockholder approval in order for the Plan to continue to
comply with applicable law, rule or regulation shall be effective unless such
amendment or other action shall be approved by the requisite vote of
stockholders of the Corporation entitled to vote thereon and no repricing of
Awards under the Plan shall occur without stockholder approval.

          12. EFFECT OF CHANGES IN CAPITALIZATION

          12.1. CHANGES IN STOCK

          If the number of outstanding shares of Stock is increased or decreased
or changed into or exchanged for a different number or kind of shares or other
securities of the Corporation by reason of any recapitalization,
reclassification, stock split-up, combination of shares, exchange of shares,
stock dividend or other distribution payable in capital stock, or other increase
or decrease in such shares effected without receipt of consideration by the
Corporation, occurring after the Effective Time, a proportionate and appropriate
adjustment shall be made by the Corporation in the number and kind of shares for
which Awards are outstanding, so that the proportionate interest of the Grantee
immediately following such event shall, to the extent practicable, be the same
as immediately prior to such event. Any such adjustment in outstanding

-9-



--------------------------------------------------------------------------------



 



Awards shall not change the aggregate purchase price payable but shall include a
corresponding proportionate adjustment in the purchase price to be paid per
share.

          12.2. REORGANIZATION WITH CORPORATION SURVIVING

          Subject to Section 12.3, if the Corporation is the surviving
corporation in any reorganization, merger or consolidation of the Corporation
with one or more other entities, any Award previously granted pursuant to the
Plan shall pertain to and apply to the securities to which a holder of the
number of shares of Stock subject to such Award would have been entitled
immediately following such reorganization, merger or consolidation, with a
corresponding proportionate adjustment of the price per share so that the
aggregate price thereafter shall be the same as the aggregate price of the
shares remaining subject to the Award immediately prior to such reorganization,
merger or consolidation.

          12.3. OTHER REORGANIZATIONS; SALE OF ASSETS OR STOCK

          Upon the dissolution or liquidation of the Corporation, or upon a
merger, consolidation or reorganization of the Corporation with one or more
other corporations in which the Corporation is not the surviving corporation, or
upon a sale of substantially all of the assets of the Corporation to another
corporation, or upon any transaction (including, without limitation, a merger or
reorganization in which the Corporation is the surviving corporation) approved
by the Board that results in any person or entity (other than persons who are
holders of stock of the Corporation at the time the Plan is approved by the
stockholders and other than an affiliate of the Corporation as defined in
Rule 144(a)(1) under the Securities Act) owning 80% or more of the combined
voting power of all classes of stock of the Corporation (each such event
occurring after the Effective Time, a “Change in Control”), unless otherwise set
forth in an Award Agreement, the Committee shall determine, in its sole
discretion, the treatment of any Awards at the time of the Change in Control.

          12.4. ADJUSTMENTS

          Adjustments under this Section 12 relating to stock or securities of
the Corporation shall be made by the Committee, whose determination in that
respect shall be final and conclusive. No fractional shares of Stock or units of
other securities shall be issued pursuant to any such adjustment, and any
fractions resulting from any such adjustment shall be eliminated in each case by
rounding downward to the nearest whole share or unit.

          12.5. NO LIMITATIONS ON CORPORATION

          The grant of an Award or pursuant to the Plan shall not affect or
limit in any way the right or power of the Corporation to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, consolidate, dissolve or liquidate, or to sell or
transfer all or any part of its business or assets.

          13. DISCLAIMER OF RIGHTS

          No provision in the Plan or any Award Agreement entered into pursuant
to the Plan shall be construed to confer upon any individual the right to remain
in the service of the

-10-



--------------------------------------------------------------------------------



 



Corporation or any subsidiary, or to interfere in any way with the right and
authority of the Corporation or any subsidiary either to increase or decrease
the compensation of any individual at any time, or to terminate any employment
or other relationship between any individual and the Corporation or any
subsidiary. The obligation of the Corporation to pay any benefits pursuant to
the Plan shall be interpreted as a contractual obligation to pay only those
amounts described herein, in the manner and under the conditions prescribed
herein. The Plan shall in no way be interpreted to require the Corporation to
transfer any amounts to a third party trustee or otherwise hold any amounts in
trust or escrow for payment to any Grantee or beneficiary under the terms of the
Plan.

          14. NONEXCLUSIVITY

          Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Corporation for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or individuals) as the Board in its discretion determines desirable,
including, without limitation, the granting of stock options, restricted stock
or restricted units otherwise than under the Plan.

          15. INDEMNIFICATION

          To the extent permitted by applicable law, the Committee shall be
indemnified and held harmless by the Corporation against and from any and all
loss, cost, liability or expense that may be imposed upon or reasonably incurred
by the Committee in connection with or resulting from any claim, action, suit or
proceeding to which the Committee may be a party or in which the Committee may
be involved by reason of any action taken or failure to act under the Plan, and
against and from any and all amounts paid by the Committee (with the
Corporation’s written approval) in the settlement thereof, or paid by the
Committee in satisfaction of a judgment in any such action, suit or proceeding
except a judgment in favor of the Corporation; subject, however, to the
conditions that upon the institution of any claim, action, suit or proceeding
against the Committee, the Committee shall give the Corporation an opportunity
in writing, at its own expense, to handle and defend the same before the
Committee undertakes to handle and defend it on the Committee’s own behalf. The
foregoing right of indemnification shall not be exclusive of any other right to
which such persons may be entitled as a matter of law or otherwise, or any power
the Corporation may have to indemnify the Committee or hold the Committee
harmless.

          The Committee and each officer and employee of the Corporation shall
be fully justified in reasonably relying or acting upon any information
furnished in connection with the administration of the Plan by the Corporation
or any employee of the Corporation. In no event shall any persons who are or
were members of the Committee, or an officer or employee of the Corporation, be
liable for any determination made or other action taken or any omission to act
in reliance upon any such information, or for any action (including furnishing
of information) taken or any failure to act, if in good faith.

          16. SEVERABILITY

-11-



--------------------------------------------------------------------------------



 



          In the event that any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

          17. GENDER

          Whenever used in the Plan, the masculine gender includes the feminine.

          18. GOVERNING LAW

          To the extent not preempted by federal law, the Plan, and all Award
Agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware applicable to contracts made and to be performed
entirely within the State.

-12-